              Case 3:20-cv-00490-JR      Document 3     Filed 05/18/20    Page 1 of 1




Juan C. Chavez, OSB #136428
Email: jchavez@ojrc.info
PO Box 5248
Portland, OR 97208
Telephone: 503-944-2270
Facsimile: 503-715-5763

                       Attorney for Plaintiffs




                              UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF OREGON
                                   PORTLAND DIVISION

MICHAEL THOMPSON, individually, on                Case No. 3:20-cv-00490
behalf of a class of other similarly situated,

Plaintiffs,
                                                  VOLUNTARY DISMISSAL OF CASE
       v.
                                                  (UNOPPOSED)
COLUMBIA COUNTY; SHERIFF BRIAN
PIXLEY; and LT. BROOKE MCDOWALL,

Defendants.



Pursuant to FRCP 41(a)(1)(A)(i) Plaintiff Michael Thompson motions this Court to dismiss their
suit against Defendants Columbia County, Sheriff Brian Pixley, and Lt. Brooke McDowall,
without prejudice and without costs or attorney fees to either party. Defendants have not served
an Answer in this matter.

DATED this May 18, 2020.


                                                            /s/ Juan C. Chavez
                                                            Juan C. Chavez, OSB #136428
                                                            PO Box 5248
                                                            Portland, OR 97208


VOLUNTARY DISMISSAL OF CASE
Page 1 of 1
